Citation Nr: 1548415	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a finding of total disability based on individual unemployability.


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from August 1969 to March 1972, to include a tour of duty in Vietnam.  The appellant is the Veteran's surviving spouse; she was substituted for the Veteran following his death in June 2015.

These matters come before the Board of Veterans Appeals (Board) on appeal from a June 2009 rating decision by the Buffalo, New York, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied entitlement to an increased rating for PTSD.  When the claim was previously before the Board in March 2015, a claim of entitlement to TDIU was inferred as part and parcel of the claim for increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran and his spouse testified at a January 2015 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is associated with the claims file.

A claim of entitlement to service connection for Parkinson's Disease, to include as due to herbicide exposure, was filed by the Veteran prior to his death.  The RO did begin adjudication of the claim, but it unclear if such has been abandoned or merely delayed by the current appeal.  The claim has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), although the appellant has been properly substituted.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to ensure that the claim is completed in a timely manner.  38 C.F.R. § 19.9(b). 

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In March 2015, the Board found that further development was required in connection with the Veteran's claims, as the Veteran had reported that his condition had worsened since his most recent VA examination.  None of the directed development took place when the claim was returned to the AOJ.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  While the Veteran is no longer available to undergo a psychiatric examination, the remaining directives, including securing updated VA treatment records and allowing for completion of a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, are still possible, and are arguably more important to the claims in light of the inability to obtain updated examination findings.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with appropriate notice of VA's duties to notify and assist.  Particularly, the appellant should be properly notified of how to substantiate a claim of entitlement to TDIU.  She should additionally be asked to supply a completed VA Form 21-8940 in connection with the inferred claim.

2.  Associate with the claims file updated VA treatment records from the VA medical center in Bath, New York, for the periods of February 2012 to December 2012, and of April 2014 to the Veteran's death in June 2015. 

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






